Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
The evidence in this case was not sufficient to maintain the action. It was necessary for the plaintiffs to show a personal judgment to entitle them ib recover; and the record in Meyer v. Kalkman was insufficient for that purpose. The action in that case was for the settlement of a partnership and a distribution of the assets for the benefit of creditors. A judgment was entered, dissolving the partnership and directing an account. The plaintiffs were creditors, and the Referee who took the account reported in their favor the amount sued for'in this case. An order was made confirming the report^ and directing a distribution of the assets upon the basis therein established. We see nothing in these proceedings which can be regarded as amounting to a personal judgment. Such a judgment would have been foreign to the purposes of the suit, and the relief granted was confined to these purposes. If it had been the intention to go further, and bind the defendants by a personal judgment, such intention would doubtless have been expressed in some legitimate and proper form. We think that the mere ascertainment of the indebtedness for the purpose of enabling the Court to make a proper distribution of the assets, cannot be regarded as a judgment in personam for the amount of such indebtedness. Something is due to the forms of the law in this respect; and while no particular words are necessary to constitute a judgment, enough should appear to indicate the intention of the Court to grant the relief which the judgment is relied upon as securing.
Judgment affirmed.